Citation Nr: 1724920	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO. 10-13 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for neuropathy.

2. Entitlement to a rating in excess of 50 percent for basilar migraine headaches with bowel and bladder leakage and a history of loss of vision.

3. Entitlement to an increased rating for residuals of a heat injury with recurrent episodes of altered consciousness and anxiety to include posttraumatic stress disorder and major depressive disorder (heat injury residuals), rated as 50 percent disabling prior to November 29, 2013, and 70 percent disabling thereafter.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to November 29, 2013.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-at-Law

ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1979 to November 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

This case has an extended procedural history and was remanded, most recently, by the Board in March 2016. The Board remanded the case for an addendum opinion regarding the Veteran's 2014 VA nerves examination for neuropathy, and, in a separate decision, the Board remanded the remaining issues, noted above, to the RO for the issuance of a Supplemental Statement of the Case (SSOC) based on evidence submitted directly to the Board. The RO issued the SSOC on October 29, 2016.

With regard to the Veteran's representation, the record reflects that in November 2010 the Veteran executed a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, naming Disabled American Veterans  as his representative, and a VA Form 21-22a in April 2012, naming a private attorney, but for limited representation. Subsequently, the Veteran completed a revised VA Form 21-22a on April 5, 2016, naming his private attorney as representative for all claims on appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The Veteran's claims of entitlement to a rating in excess of 50 percent for basilar migraine headaches with bowel and bladder leakage and a history of loss of vision and entitlement to an increased rating for residuals of a heat injury with recurrent episodes of altered consciousness and anxiety to include posttraumatic stress disorder and major depressive disorder (heat injury residuals), rated as 50 percent disabling prior to November 29, 2013, and 70 percent disabling thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The evidence of record demonstrates that the Veteran has neuropathy that is at least as likely as not related to his active duty service.

2. Resolving reasonable doubt in the Veteran's favor, competent evidence of record indicates that the Veteran's disabilities prevented him from securing or following substantially gainful employment effective June 1, 2007.


CONCLUSIONS OF LAW

1. The criteria for service connection for neuropathy are met. 38 U.S.C.S. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for the award of TDIU prior to November 29, 2013, have been met. 38 U.S.C.S. §§ 1155, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Initially, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016). Neither the Veteran nor his representative has contended otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  As noted in the introduction to this decision, with regard to the issues being decided herein, these matters were remanded by the Board most recently in March 2016 for additional development and that development has been completed. 

II. Service connection for neuropathy.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.S. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.S. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996). As discussed below, the Board finds that the evidence of record supports a grant of service connection for neuropathy. 

First, the record supports a finds that the Veteran has neuropathy.  For example, a July 2014 VA examination diagnosed the Veteran with idiopathic peripheral neuropathy, with moderate right lower extremity pain and left lower extremity pain; moderate upper bilateral extremity numbness and severe bilateral lower extremity numbness. Evaluation confirmed moderate sciatic nerve involvement, both right and left nerves. 

Second, the evidence of record supports a finding of an event in service.  In that regard, the record reflects that the Veteran had a heat injury during service; he is presently service-connected for the residuals of such injury.  

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current neuropathy is related to service.  In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014). Although there is evidence against the claim, in a letter dated February 2017, one of the Veteran's private doctors, a board-certified neurologist, related the diagnosis of neuropathy to the Veteran's military service. The doctor stated that the most common illness that causes generalized peripheral neuropathy is secondary to metabolic changes, which can affect the overall metabolism of the nerve, and that the Veteran's hyperthermia (heat-stroke) is one of the causes of actually generalized peripheral neuropathy.  In formulating his opinion, doctor reviewed the Veteran's service records, and relied on his own expertise, knowledge, and training. In addition, the doctor supported his opinion with a clear and thorough rationale.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for neuropathy is warranted. See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

III. Entitlement to a TDIU prior to November 29, 2013.

In an August 8, 2014 rating decision, VA granted the Veteran a TDIU, effective November 29, 2013. The Veteran asserts that he is entitled to an earlier effective date for the grant of a TDIU. The Board concludes that as a result of his service-connected disabilities, the Veteran is unable to secure or follow substantially gainful employment.  As of June 1, 2007, it was first factually determined that his service-connected disabilities were of sufficient severity to produce unemployability.

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to secure or follow substantially gainful employment. See 38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age. 38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating. 38 C.F.R. §§ 3.341 (a), 4.16(a), 4.19. A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b). 

As discussed below, the Board finds that the Veteran was unemployable due to his service-connected disabilities for the period beginning June 1, 2007. The Veteran is rated 50 percent for residuals of heat injury with recurrent episodes of altered consciousness and anxiety to include PTSD and major depressive disorder, effective November 1991, and 50 percent from April 2007 for his basilar migraine headaches, resulting in a combined rating of 80 percent. Hence, his disabilities meet the schedular criteria under 38 C.F.R. § 4.16(a), beginning June 1, 2007. 

Moreover, the evidence of record reflects that the Veteran is in receipt of Social Security Administration (SSA) benefits since June 2007 due to his "peripheral neuropathy." The Veteran has not worked since June 1, 2007. See Social Security Administration, Disability Determination and Transmittal, dated December 3, 2009. 

A VA Form 21-8940, Application for Increased Compensation Based on Unemployability, noted the Veteran's work history as a computer programmer/analyst from June 2001 to June 2007.  The Veteran reported that he left his job because of his disability, and identified his migraine headaches as the specific disability that prevented him from securing or following any substantially gainful occupation.

The Veteran has submitted credible lay statements and testimony attesting to the current severity of his service connected headaches and the severe impact of this disability on his ability to function in the work setting. No less than three buddy statements support a finding that the Veteran is not capable of performing the physical and mental acts required by employment.  The Veteran's programming manager at his place of employment stated, in June 2007, that over the course of that year, the Veteran arrived at work late, or unable to come in at all, and could not be depended on "to come in on time or to work a forty-hour week." Another statement reported: "His decline in performance has been noted by his supervisor on his reviews and the company considered disciplinary action prior-to medical leave being taken." In a statement dated 2008, it was stated: "his symptoms are so progressed he does not have the physical nor the mental capacity to carry on in a position where a high level of proficiency is demanded."

A psychological examination, dated August 2009, opined that the Veteran was permanently and totally unemployable, reflecting the Veteran's basilar migraine headaches and peripheral neuropathy, cognitive disorder, depression, and chronic pain.

The Veteran submitted a private physician's statement, dated February 2013, that opined that he was unable to gain meaningful employment, and stated that the predominate nature of his disability was migraine headaches and recurrent episodes of altered consciousness and anxiety.  Dr. J.S. opined, on April 2015, that between 2007 and November 2013, the Veteran had symptoms of deteriorating memory, severe anxiety and fear of heat. In addition, the migraine headaches kept the Veteran at home and "[t]here is no occupation which he could perform at all." 

Based on the foregoing, the Board finds that the evidence supports the grant of a TDIU prior to November 29, 2013.  Although a November 2013 VA examiner opined that the Veteran was not totally unemployable, as he undergoes further treatment, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16 (a); see Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Board finds the Veteran's lay statements regarding work-related limitations, competent and credible.  The additional lay and medical evidence of record supports the Veteran's assertions.  Accordingly, the Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, the evidence support the grant of a TDIU, effective June 1, 2007.  

ORDER

Service connection for neuropathy is granted.

An award of entitlement to TDIU effective date of June 1, 2007, is granted.


REMAND

With regard to both entitlement to a rating in excess of 50 percent for basilar migraine headaches with bowel and bladder leakage and a history of loss of vision, and entitlement to an increased rating for residuals of a heat injury with recurrent episodes of altered consciousness and anxiety to include posttraumatic stress disorder and major depressive disorder (heat injury residuals), rated as 50 percent disabling prior to November 29, 2013, and 70 percent disabling thereafter, the Board finds that remand is necessary.

In a brief dated January 28, 2013, the Veteran's representative requested evaluation of the Veteran's urinary leakage, as distinct from his service connected rating for migraine headache, and a separate rating for the Veteran's seizure disorder, currently included in his disability rating for residuals of a heat injury.  Thereafter, Board remanded the matter in May 2013 for a VA examination to determine the current severity of his service-connected basilar migraine headaches with bowel and bladder leakage and history of loss of vision, as well as an appropriate VA examination to determine the current severity of his service-connected residuals of a heat injury with recurrent episodes of altered consciousness and anxiety to include PTSD.  

Although the Veteran was afforded a VA examination in December 2013 from the "GI standpoint," he has not been afforded an examination from a urological standpoint.  Hence, the Board cannot find compliance with the May 2013 remand instructions.  See Stegall v. West, 11 Vet.App. 268 (1998); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that substantial, not absolute, compliance is required).

Additionally, as noted in the Board's May 2013 remand, the Board has determined that a claim for service connection for a separate seizure disorder was not a part of the current appeal, but that a separate rating for seizure symptoms would be addressed as part of the claim for an increased rating for his service-connected residuals of a heat injury.  The Board finds that an additional examination that addresses the severity of symptoms related to the Veteran's seizures is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of heat injury with recurrent episodes of altered consciousness and anxiety to include all current psychiatric disorders that may be present, including his attendant symptomatology, his PTSD, and major depressive disorder. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's residuals for heat injury under the Schedule for Rating Disabilities, including the frequency, severity, and duration of such symptoms, and discuss the level of social and occupational impairment attributable to the disability.  In particular, the examiner should specify whether the Veteran has seizures and/or a seizure disorder that is/are a residual of his heat injury.  If so, the examiner should report all signs and symptoms necessary for evaluating such residuals under the Schedule for Rating Disabilities.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected basilar migraine headaches with bowel and bladder leakage and a history of loss of vision.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's r basilar migraine headaches with bowel and bladder leakage and a history of loss of vision under the Schedule for Rating Disabilities, including the frequency, severity, and duration of such symptoms.  In particular, the examiner should state whether the Veteran has a current diagnosis of bladder leakage. If so, should report all signs and symptoms necessary for evaluating the Veteran's disorder.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3. After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent SSOC. If any benefit sought is not granted, the Veteran should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.S. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


